Exhibit 10.1



Certain identified information, marked by [***], has been excluded from the
exhibit because it is both (i) not material and (ii) would likely cause
competitive harm to the Company, if publicly disclosed.



Graphic [incy-20200630xex10d1001.jpg]





















Incyte Corporation





1801 Augustine Cut-Off





Wilmington, DE 19803



Tel

302.498.6700



Web

www.incyte.com





















May 13, 2020

Anabela Cardoso

Global Brand Development Leader, Immunology
Eli Lilly and Company

Lilly Corporate Center

Indianapolis, IN 46285

RE: Commercialization of baricitinib for COVID-19

Dear Anabela:

WHEREAS, Incyte and Lilly (the “Parties”) entered into the Agreement1;

WHEREAS, Lilly is Developing and Commercializing baricitinib as a “Licensed
Product” throughout the world under the terms of the Agreement;

WHEREAS, on February 4, 2020, the scientific publication The Lancet published an
article entitled “Baricitinib as potential treatment for 2019-nCoV acute
respiratory disease” (available at
https://www.thelancet.com/journals/lancet/article/PIIS0140-6736(20)30304-4/fulltext
);

WHEREAS, Lilly has been collaborating with scientific experts and government
bodies regarding use of the Licensed Product in the treatment, control,
management, mitigation, prevention or cure of 2019-nCoV acute respiratory
disease (“COVID-19”);

WHEREAS, the Parties entered into a Letter of Understanding dated March 5, 2020
(“LOU”) providing a framework under which Lilly could explore Development of the
Licensed Product for use in the treatment, control, management, mitigation,
prevention or cure of COVID-19 (such uses, the “COVID-19 Field,” and such work,
the “COVID-19 Work”)); and

WHEREAS, the Parties now wish to expand the COVID-19 Work to include a grant to
Lilly to be able to Commercialize the Licensed Product in the COVID-19 Field;

--------------------------------------------------------------------------------

1  December 18, 2009 License, Development and Commercialization Agreement by and
between Incyte Corporation (“Incyte”) and Eli Lilly and Company (“Lilly”), as
amended June 22, 2010, August 1, 2011, March 31, 2016 and December 13, 2016
(collectively, the “Agreement”) and the March 5, 2020 Letter of Understanding
(the “LOU”). Capitalized terms not defined herein shall have the meanings set
forth the Agreement or the LOU.





--------------------------------------------------------------------------------

NOW THEREFORE, the Parties hereby agree (this agreement, the “Letter Agreement”)
as follows:

1)    COVID-19 Cooperation. The Parties each acknowledge and agree that the
present public health crisis relating to COVID-19 is sufficiently urgent that
use of Licensed Product in the COVID-19 Field should commence as soon as
practicable and that steps to streamline Lilly’s Development and regulatory
response related to the Licensed Product in the COVID-19 Field should be
implemented as between the Parties and pursuant to the Agreement, the LOU and
this Letter Agreement.

2)    Commercialization Generally. During the Term, Lilly may Commercialize the
Licensed Product for use in the COVID-19 Field without the obligations of
Section 5.1 of the Agreement (solely with respect to the COVID-19 Field) and, to
the extent practicable and desired by Lilly, by distributing or selling such
Licensed Product under a distinct trademark or tradename or by utilizing
distinct marketing or packaging, in order to distinguish such product from the
Licensed Product generally (and that, where such alternative trademark, trade
name, marketing or packaging is in fact utilized by Lilly, the foregoing right
shall expressly survive any termination or expiry of this Letter Agreement).
Lilly may also issue press releases, publish scientific articles, and engage
media with respect to the use of the Licensed Product in the COVID-19 Field
subject to the terms of Sections 11.3 and 11.4 of the Agreement, provided that
such Sections shall be amended solely in respect of the Development or
Commercialization of Licensed Products in the COVID-19 Field as follows: (a) the
notice periods set forth in Section 11.3(a) and Section 11.3(b)(iii) shall be
reduced from [***] and [***], respectively, to [***]; and (b) the review period
(for comments on Publications) set forth in the first sentence of Section 11.4
and the delay period (for the opportunity to prepare and file a patent
application) set forth in the second sentence of Section 11.4 shall be reduced
from [***] and [***], respectively, to [***], provided in each case of (a) and
(b) that Lilly shall use its reasonable efforts to provide Incyte with advance
notice of any publications, publicity or media engagements relating to the use
of the Licensed Product in the COVID-19 Field. For clarity, Lilly satisfies its
obligations upon Incyte’s review and comment of initial drafts of communications
and is not required to wait such [***] periods for further Incyte comment with
respect to subsequent revisions of the same communications, provided (a) the
changes in such subsequent communications do not introduce substantive new
matters, and (b) Lilly shall use commercially reasonable efforts to inform
Incyte of material updates thereto. Notwithstanding the foregoing sentences in
this Section 2, (i) Incyte shall, at the request of Lilly, reasonably endeavor
to respond to Lilly more quickly than the stated timelines, including but not
limited to where Lilly seeks publication rights and no patentable invention is
implicated, (ii) in the event of a safety issue regarding baricitinib that
requires Lilly to make a public announcement or press release or engage media,
then Lilly may do so with shorter or, only if necessary, no notice to Incyte,
provided that Lilly immediately thereafter (and in any event [***]) informs
Incyte and provides a reasonable explanation for the decision not to provide
advance notice, and (iii) in the event of matters that require [***] response
(such as, without limitation, [***] media bookings for executives or breaking
developments in a trial that extend beyond safety), where giving Incyte [***] to
review proposed communications is [***], such review [***], so long as Lilly
[***], in which case, consistent with subsection (b) of this Section 2, Lilly
shall immediately inform Incyte prior to



2

--------------------------------------------------------------------------------

making such communication and the Parties will work together to allow Incyte to
protect such intellectual property.

3)    Emergency and Compassionate Use; Expanded Access; Humanitarian Supply. The
Parties each acknowledge and agree that the present public health crisis
relating to COVID-19 may warrant distribution of donated product by Lilly or the
Lilly Foundation: (a) through so-called expanded access, compassionate use or
similar programs, or (b) to governments, NGOs, quasi-governmental,
multinational, supranational or international organizations, world health
organizations, not-for-profit hospitals and other similar entities, and, in each
case of (a) and (b), any such donated Licensed Product distributed through such
programs or to such recipients shall not be counted in the calculation of “Net
Sales” under the Agreement or hereunder provided that Lilly receives no
reimbursement or compensation, whether monetarily or in-kind, therefore. In the
event that Lilly receives such monetary or in-kind reimbursement or
compensation, the Parties shall agree in good faith on a method of tracking and
computing such amounts for purposes of the Net Sales calculation.

4)    COVID-19 Field. For the purposes of the administration of the Agreement
and this Letter Agreement, the Parties acknowledge and agree that (a) the use of
the Licensed Product in the COVID-19 Field will be deemed to fall under the
definition of “Additional Field” (and the Parties each acknowledge and agree
that execution of this Letter Agreement shall constitute satisfactory written
notice thereof pursuant to Section 2.4 of the Agreement for the purposes set
forth herein), and (b) where there is a conflict with respect to the use of the
Licensed Product in the COVID-19 Field between the terms of the Agreement and
this Letter Agreement, the terms of this Letter Agreement will apply. Such
application of “Additional Field” to the COVID-19 Work shall not limit Lilly’s
ability in any way to conduct activities acknowledging, supporting or advancing
the idea that the Licensed Product may impact COVID-19 through inflammatory
response.

If the Parties identify some other element of the Agreement not contemplated by
the Parties in creating this Letter Agreement that has been or may be triggered
by Development or Commercialization of the Licensed Product within the COVID-19
Field, the Parties agree to consult in good faith to determine if any of the
terms of the Agreement should be applicable to such activities, and if so,
whether further modification of the Agreement terms as relate thereto is
warranted.

5)    Continuing Application of LOU. The Parties acknowledge and agree that
Sections 1, 3, 4, 5 and the first sentence of Section 2 of the LOU shall each
continue to apply on their terms. For clarity, Lilly confirms that the conduct
of Development or Commercialization by Incyte, Novartis International
Pharmaceutical Ltd., and its and their affiliates or licensees of ruxolitinib in
the COVID-19 Field remains a permitted activity.

6)    Excluded Options. The Co-Development Option contemplated under Section 4.4
of the Agreement, and the Co-Promotion Option contemplated in Section 5.4 of the
Agreement, shall in each case not apply to the Development and Commercialization
of Licensed Product in the COVID-19 Field.



3

--------------------------------------------------------------------------------

7)    Governance. Pursuant to Section 3.7 of the Agreement, the Parties agree to
adjust the existing governance structure with respect to COVID-19, to ensure
efficient operation of the collaboration in respect of the Commercialization of
Licensed Product in the COVID-19 Field. Accordingly, Sections 3.1(b), 3.3, 3.4
and 3.5(a) and (b) of the Agreement shall not apply only in respect of
decision-making relating to the Development or Commercialization of Licensed
Products for use in the COVID-19 Field. Lilly shall have final decision-making
authority, provided that with respect thereto, Section 3.5(c) shall continue to
apply. For clarity, with respect to reserving Incyte consent rights as
contemplated by Section 3.5(c), the parties acknowledge that no Incyte consents
are contemplated by the Agreement with respect to Lilly’s discussions regarding
protocols, charitable transactions, government transactions or other such
strategic Commercialization and Development decisions. Notwithstanding the
foregoing, (a) Lilly shall provide updates to the JDC in respect of its
Development and Commercialization of the Licensed Product in the COVID-19 Field,
and (b) nothing in this Section 7 is intended to provide the discretion to Lilly
to make any decision or take any action that would intentionally, or would be
expected to, be materially detrimental to Development or Commercialization of
the Licensed Product outside the COVID-19 Field. For clarity, the foregoing
clause of this Section 7 does not implicate ordinary course outcomes of
Developing the Licensed Product (such as adverse safety findings) or ordinary
course outcomes of Commercializing (such as failure to obtain Regulatory
Approvals, prices imposed by governments or restrictions placed by Regulatory
Authorities as outcomes of ordinary course regulatory negotiations).

8)    Sublicensing. Section 2.2 of the Agreement shall not apply only in respect
of the Development or Commercialization of Licensed Products in the COVID-19
Field. Instead, Lilly may sublicense its rights (including through multiple
tiers), in whole or in part, on a country-by-country basis (including in any
Major Market), solely in respect of its Development and Commercialization of the
Licensed Products in the COVID-19 Field; provided that Lilly (a) provide written
notice to Incyte of any exclusive sublicenses granted and shall provide Incyte
with an executed copy of any such sublicense (redacted as necessary to protect
confidential or commercially sensitive information), (b) remain jointly and
severally liable for its sublicensees’ compliance with the terms of the
Agreement, as modified by this Letter Agreement, and (c) guarantee the
compliance by each of its sublicensees with all applicable restrictions and
limitations. The terms of Section 2.2 of the Agreement shall otherwise continue
apply to any other sublicensing by Lilly.

9)    No Incremental Co-Development Royalty Terms. For clarity, no Incremental
Co-Development Royalty terms apply to COVID-19 Field sales.

10)  Milestones and Royalties.

a.     Development and Regulatory Milestones. Lilly will not owe any of the
Development or Regulatory milestones described in Section 7.2(a) of the
Agreement with respect to the use of the Licensed Products in the COVID-19
Field. For clarity, the Development and Regulatory Milestones (and payments
related thereto) set forth in Section 7.2(a) of the Agreement, and as may
otherwise be added for other Licensed Products in an Additional



4

--------------------------------------------------------------------------------

Field as addressed by Section 2.4 of the Agreement, shall remain in place for
uses of the Licensed Product in the Field and Additional Fields which are not in
the COVID-19 Field.

b.     COVID-19 Field-Specific Incremental Royalties. Notwithstanding anything
in subsection a. of this Section 10 or in the Agreement, in addition to the
royalties set forth in subsection c. of this Section 10, Lilly shall pay to
Incyte royalties on cumulative (since the date of this Letter Agreement)
aggregate worldwide Net Sales of all Licensed Products in the COVID-19 Field in
excess of [***] at a rate of [***] (the “COVID-19 Field-Specific Incremental
Royalties”). Payment of the COVID-19 Field-Specific Incremental Royalties in
this Section 10.b. shall be determined based on Net Sales of the Licensed
Products in the COVID-19 Field made by Lilly and its Affiliates and sublicensees
throughout the Territory, as determined by the calculations set forth in
subsections d. and e. of this Section 10.  Sections 7.4 through 7.9 of the
Agreement shall apply to such COVID-19 Field-Specific Incremental Royalties as
they do to the royalties set forth in Section 7.3(a) of the Agreement.

c.     Royalties and Sales Milestones. For clarity, aggregate worldwide Net
Sales from Commercialization of the Licensed Product in the COVID-19 Field shall
also be included in the calculation of aggregate worldwide Net Sales of Licensed
Product, as set forth in Section 7.3(a) of the Agreement for purposes of
determining royalties payable to Incyte and in Section 7.2(b) of the Agreement
for purposes of determining Sales Milestones payable to Incyte.

d.     Calculation of US COVID-19 Sales: In the United Sates, in order to
determine Net Sales of Licensed Product in the COVID-19 Field (as opposed to for
other Indications) for purposes of determining the COVID-19 Field-Specific
Incremental Royalties per this Section 10 and for tracking Net Sales for royalty
calculations and sales milestones per the Agreement the Parties agree as
follows:

i.     Lilly will supplement forecasts using commercially available market
reports published by IQVIA Holdings Inc. or a commercially reasonably equivalent
health information and analytics company, to identify Licensed Product sales in
the United States broken down by both product and indication, together with such
in-house analytics, tracking data and modelling as Lilly considers useful in
identifying market share of Licensed Product indications. Incyte shall have the
right to review such analytics, data and modeling and provide its input and
comments thereto to Lilly. Lilly shall consider in good faith and discuss with
Incyte any concerns raised by Incyte with respect to Lilly’s reports of Net
Sales by Indication and its analysis and methodology of tracking such Net Sales
by Indication. If during this process Lilly and Incyte identify diversion of
COVID-19 sales for use in other indications, for example as evidenced by
material reductions in sales in non-COVID-19 indications that correlate with
bulk COVID-19 sales, the parties will in good faith determine true-up payments
to be made such that royalties paid reflect the rates applicable to the mutually
agreed utilization split.



5

--------------------------------------------------------------------------------

ii.    For clarity, sales made to governmental entities shall be included in Net
Sales (subject to Section 3 hereof with respect to donated Licensed Product).
However, the Parties agree that should a sale be subject to a government tender
at a substantially discounted price, such that the Net Sales would not exceed
the sum of the Cost of Goods Sold and the Incyte royalty payments for such sale,
the Parties will negotiate in good faith with respect to royalties applicable to
such sale. If no such revisions are agreeable to both Parties, Lilly shall have
the right to instead donate the Licensed Product.

iii.   Net Sales reports and payments related to COVID-19 Field revenues shall
be subject to Sections 7.5, 7.6 and 12.1 of the Agreement.

e.     Calculation of Non-US COVID-19 Sales: For all countries outside the
United States, in order to determine Net Sales of Licensed Product in the
COVID-19 Field (as opposed to for other Indications) for purposes of determining
the COVID-19 Field-Specific Incremental Royalties per this Section 10 and for
tracking Net Sales for royalty calculations and sales milestones per the
Agreement, the Parties agree as follows:

i.     From time to time, Lilly and Incyte shall instruct representatives of
their finance and alliance management teams to meet to discuss demand models and
market share methodologies. Lilly shall generate good faith forecasts of demand
for the Licensed Product using commercially available market reports, in-house
analytics, tracking data and modelling as Lilly considers reasonable to
determine which sales are attributable to rheumatoid arthritis, COVID-19 or
other Indications. Lilly will use this analysis and provide its methodology
along with royalty payments when due under the terms of the Agreement. Incyte
shall have the right to review such analysis and methodology and provide its
input and comments thereto to Lilly. Lilly shall consider in good faith and
discuss with Incyte any concerns raised by Incyte with respect to Lilly’s
reports of Net Sales by Indication and its analysis and methodology of tracking
such Net Sales by Indication. If during this process Lilly and Incyte identify
diversion of COVID-19 sales for use in other indications, for example as
evidenced by material reductions in sales in non-COVID-19 indications that
correlate with bulk COVID-19 sales, the parties will in good faith determine
true-up payments to be made such that royalties paid reflect the rates
applicable to the mutually agreed utilization split.

ii.    For clarity, sales made to governmental entities shall be included in Net
Sales (subject to Section 3 hereof with respect to donated Licensed Product).
However, the Parties agree that should a sale be subject to a government tender
at a substantially discounted price, such that the Net Sales would not exceed
the sum of the Cost of Goods Sold and the Incyte royalty payments for such sale,
the Parties will negotiate in good faith with respect to royalties applicable to
such sale. If no such revisions are agreeable to both Parties, Lilly shall have
the right to instead donate the Licensed Product.

iii.   Net Sales reports and payments related to COVID-19 Field revenues shall
be subject to Sections 7.5, 7.6 and 12.1 of the Agreement.



6

--------------------------------------------------------------------------------

11)  No Waiver. Except as expressly set forth herein, nothing herein shall be
deemed to be a waiver by either Party of any of its rights under the Agreement.

12)  Other Terms and Conditions. All other terms and conditions of the Agreement
shall remain in full force and effect.

IN WITNESS WHEREOF, the Parties by their respective authorized representatives
have executed this Letter Agreement, and it is therefore effective, as of the
date of last signature below.



Sincerely,



INCYTE CORPORATION







/s/ Vijay Iyengar







By:

Vijay Iyengar



Title:

Executive Vice President, Global Strategy and Corporate Development







Acknowledged and Agreed:



ELI LILLY AND COMPANY







/s/ Anabela Cardoso







By:

Anabela Cardoso



Title:

Global Brand Development Leader, Immunology







cc:

Eli Lilly and Company





Lilly Corporate Center





Indianapolis, IN 46285





Attention:

Vice President and President, Established Markets





Attention:

General Patent Counsel







7

--------------------------------------------------------------------------------

Certain identified information, marked by [***], has been excluded from the
exhibit because it is both (i) not material and (ii) would likely cause
competitive harm to the Company, if publicly disclosed.



Graphic [incy-20200630xex10d1001.jpg]





















Incyte Corporation





1801 Augustine Cut-Off





Wilmington, DE 19803



Tel

302.498.6700



Web

www.incyte.com





















March 5, 2020

Anabela Cardoso

Global Brand Development Leader, Immunology
Eli Lilly and Company

Lilly Corporate Center

Indianapolis, IN 46285

RE: Letter of understanding concerning use of baricitinib for COVID-19 as an
Additional Field (the “Letter of Understanding”)

Dear Anabela:

Unless otherwise defined herein, all capitalized terms appearing in the Letter
of Understanding shall have the meaning set forth in the License, Development
and Commercialization Agreement by and between Incyte Corporation (“Incyte”) and
Eli Lilly and Company (“Lilly”) effective December 18, 2009, as amended June 22,
2010, August 1, 2011, March 31, 2016 and December 13, 2016 (collectively, the
“Agreement”).

WHEREAS, Incyte and Lilly (the “Parties”) entered into the Agreement;

WHEREAS, Lilly is developing and commercializing baricitinib as a “Licensed
Product” throughout the world under the terms of the Agreement;

WHEREAS, on February 4, 2020, the scientific publication The Lancet published an
article entitled “Baricitinib as potential treatment for 2019-nCoV acute
respiratory disease” (available at
https://www.thelancet.com/journals/lancet/article/PIIS0140-6736(20)30304-4/fulltext
);

WHEREAS, Lilly seeks to explore the use of the Licensed Product in the
treatment, control, management, mitigation, prevention or cure of 2019-nCoV
acute respiratory disease (“COVID-19”);

WHEREAS, by email of February 20, 2020, Lilly requested that Incyte provide
Lilly the right to operate in the area of COVID-19; and

WHEREAS, the Parties have agreed that the public health crisis from COVID-19 is
sufficient that any use of Licensed Products in the field of COVID-19 should
commence as soon as practicable.

NOW THEREFORE, the Parties hereby agree as follows:





--------------------------------------------------------------------------------

1)    Permission by Incyte for Lilly to commence research and Development of
Licensed Products to address COVID-19 crisis. Incyte hereby provides Lilly with
its permission to commence research and Development work on the Licensed Product
for the treatment, control, management, mitigation, prevention or cure of
COVID-19 for the acute situation globally that Lilly deems appropriate and
reasonable (such work, the “COVID-19 Work”). For clarity, the permission granted
by Incyte does not include the right of Lilly to Commercialize the Licensed
Product for COVID-19. Matters pertaining to terms and conditions for
Commercialization rights related to the COVID-19 Work shall be negotiated as
follows:

a.     Crisis Efforts. In the event that Lilly is compelled to seek Regulatory
Approval by the FDA, EMEA or MHLW for the Licensed Product in COVID-19 as an
element of continued COVID-19 humanitarian efforts and Regulatory Authority
cooperation (“Crisis Efforts”), the Parties shall meet to discuss
Commercialization rights, including the terms and conditions of such rights
reflective of the overall cost/opportunity implicated by such a limited
development program, which may differ from the terms and conditions of the
present Agreement. For the abundance of clarity, the parties acknowledge that
being compelled to seek Regulatory Approval as a part of Crisis Efforts shall
not, by itself, be deemed Commercialization efforts.

b.     Non-Crisis Efforts. In the event Lilly wishes to undertake
Commercialization efforts separate and apart from Crisis Efforts, then the
parties agree that they intend the terms and conditions applicable to
Commercialization rights for such activity shall not be financially or otherwise
less favorable to Incyte than the terms and conditions presently set forth in
the Agreement.

2)    Milestone event. Milestone event [***] in Section 7.2(a)(i) of the
Agreement, and as implicated by Section 2.4 of the Agreement as to an Additional
Indication, [***] shall not apply to the COVID-19 Work, nor shall any other term
of the Agreement imposing obligations on either party which assume such work
will result in Commercialization. Notwithstanding the foregoing sentence, the
Parties intend that in the event Lilly seeks Regulatory Approval for the
Licensed Product in COVID-19, the terms of the agreement to be negotiated with
respect to Commercialization rights would include the payment of milestones and
royalties.

3)    Conduct of COVID-19 Work beyond present acute crisis situation. Incyte’s
permission set forth in Section 1 herein does not extend beyond the right of
Lilly to conduct such activities for use of the Licensed Product outside of the
COVID-19 Work. In the event that Lilly seeks to research, Develop or
Commercialize the Licensed Product beyond such parameters, it shall not do so
unless the Parties have entered into a mutual written agreement with respect to
such matter.

4)    Non-compete non-applicability to ruxolitinib. Lilly agrees that the
non-compete provisions of Section 2.6 shall not be deemed to apply to any
Development or Commercialization by Incyte, Novartis International
Pharmaceutical Ltd. or its/their affiliates or licensees with respect to
ruxolitinib for the treatment of COVID-19.



2

--------------------------------------------------------------------------------

5)    No waiver. Nothing herein shall be deemed to be a waiver by Incyte of any
of its rights under the Agreement.

6)    Other terms and conditions. All other terms and conditions of the
Agreement shall remain in full force and effect.

[remainder of page intentionally blank]



3

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties by their respective authorized representatives
have executed this Letter of Understanding, and it is therefore effective, as of
the date of last signature below.



Sincerely,



INCYTE CORPORATION







/s/ Vijay Iyengar







By:

Vijay Iyengar



Title:

Executive Vice President, Global Strategy and Corporate Development







Acknowledged and Agreed:



ELI LILLY AND COMPANY







/s/ Anabela Cardoso







By:

Anabela Cardoso



Title:

Global Brand Development Leader, Immunology







cc:

Eli Lilly and Company





Lilly Corporate Center





Indianapolis, IN 46285





Attention:

Vice President and President, Established Markets





Attention:

General Patent Counsel





Facsimile No.:

[***]





4

--------------------------------------------------------------------------------